

113 S1570 IS: Indian Health Service Advance Appropriations Act of 2013
U.S. Senate
2013-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1570IN THE SENATE OF THE UNITED STATESOctober 10, 2013Ms. Murkowski (for herself, Mr. Begich, Mr. Udall of New Mexico, and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo amend the Indian Health Care Improvement Act to authorize advance appropriations for the Indian Health Service by providing 2-fiscal-year budget authority, and for other purposes.1.Short titleThis Act may be cited as the Indian Health Service Advance Appropriations Act of 2013.2.Advance appropriations for certain Indian Health Service accounts(a)In generalSection 825 of the Indian Health Care Improvement Act (25 U.S.C. 1680o) is amended—(1)by inserting (a) before There are authorized; and(2)by adding at the end the following:(b)For each fiscal year, beginning with fiscal year 2015, discretionary new budget authority provided for the Indian Health Services and Indian Health Facilities accounts of the Indian Health Service shall include advance discretionary new budget authority that first becomes available for the first fiscal year after the budget year.(c)The Secretary shall include in documents submitted to Congress in support of the President’s budget submitted pursuant to section 1105 of title 31, United States Code, for fiscal year 2015 and each succeeding fiscal year detailed estimates of the funds necessary for the Indian Health Services and Indian Health Facilities accounts of the Indian Health Service for the fiscal year following the fiscal year for which the budget is submitted..(b)Submission of budget requestSection 1105(a) of title 31, United States Code, is amended—(1)by striking (37) the list and inserting (39) the list; and(2)by adding at the end the following new paragraph:(40)information on estimates of appropriations for the fiscal year following the fiscal year for which the budget is submitted for the following accounts of the Indian Health Service:(A)Indian Health Services.(B)Indian Health Facilities..